               Case: 20-13482       Doc: 276       Filed: 12/14/20   Page: 1 of 9




               IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA
In Re:                                         )    Case No.: 20-13482
                                               )    Chapter 11
RHA STROUD, INC.1,                             )
                                               )
     Debtor.                                   )    [Jointly Administered]
                                               )

    THIRD AMENDED NOTICE OF CONSOLIDATED WITNESS AND EXHIBIT LISTS
       OF FP GROUP FOR USE AT VIDEO HEARINGS SET DECEMBER 15, 2020

         Rural Hospital Acquisition, LLC (“RH Acquisition”), First Physicians Realty Group,

LLC (“FP Realty”), First Physicians Business Solutions, LLC (“FP Business”), First Physicians

Services, LLC (“FP Services”), and First Physicians Resources, LLC (“FP Resources”)

(collectively the “FP Group”) submit this third amended consolidated list of Witnesses and

Exhibits for potential use at the Video Hearings set December 15, 2020. This amendment is

necessitated by the production of documents that occurred Friday, December 11, 2020, and

over the course of the weekend. The witness and documents are as follows:

1.)      Dkt. # 65 - FP Group's Amended Motion to Dismiss or Abstain

2.)      Dkt. # 4 - Debtor's Motion for Entry of Interim and Final Orders (I) Authorizing the
         Hospital to use Cash Collateral, (II) Granting Conditional Adequate Protection to the
         Secure versus the world d Party, (III) Scheduling a Further Interim Hearing, (IV)
         Scheduling a Final Hearing, and (V) Granting Related Relief
                Dkt. # 15 – Response by United States Trustee
                Dkt. # 20 – Limited Objection of Rural Hospital Acquisition, LLC

3.)      Dkt. # 3 - Debtor's Emergency Motion for Entry of Order Authorizing Debtor in the
         Ordinary Course to use Cash Management System and Maintain use of Pre-Petition
         Lockbox Accounts
                Dkt. # 16 – Response by United States Trustee



1
 The Debtors in these cases, along with the last four digits of their federal tax
identification number is: RHA Stroud, Inc. (2635) and RHA Anadarko, Inc. (2528). The
principal place of business for the Debtors is 2308 Highway 66 West, Stroud, OK 74079
and 1002 East Central Blvd. Anadarko, OK 73005.
                Case: 20-13482     Doc: 276     Filed: 12/14/20     Page: 2 of 9




4.)    Dkt. # 120 - Debtors' Expedited Motion Pursuant to 11 U.S.C. §§ 105(a) and 1107(a) for
       Entry of Interim and Final Orders Establishing Critical Vendor Payment Procedures in by
       United States Trustee
                Dkt. # 145 – Limited Response of FP Group

                                   A.      WITNESS LIST

      Witness
1.    Guy Adams
      c/o Christensen Law Group
2.    Adrian Reeder
      c/o Christensen Law Group
3.    Jeff Hill
      c/o Christensen Law Group
4.    Travis Villani
      c/o Christensen Law Group
5.    Jon Lowery
      c/o Christensen Law Group
6.    Michael Deeba
      c/o Christensen Law Group
7.    Dr. Thara Rani Damodaran
8.    Craig Carter
9.    C. David Rhoades
10.   Charles Eldridge
11.   Any witness listed by Debtors and not
      objected to by FP Group
12.   Rebuttal Witnesses as Necessary

FP Group reserves the right to amend and supplement this witness list.

                                    B.     EXHIBIT LIST

      Description
1.    2011 Anadarko Note
2.    2011 Stroud Note
3.    First Amended and Restated Seller Note – November 30, 2015, RHA Stroud
4.    First Amended and Restated Seller Note – November 30, 2015, RHA Anadarko



                                               2
              Case: 20-13482        Doc: 276    Filed: 12/14/20    Page: 3 of 9




      Description
5.    Summary of Amounts Due on Notes
6.    Feb. 2019 Acknowledgment of loan debt – Stroud
7.    Feb. 2019 Acknowledgment of loan debt – Anadarko
8.    Feb. 17, 2020 Demand on Note – Anadarko
9.    Feb. 17, 2020 Demand on Note – Stroud
10.   One Cura Audit Confirmation Letter dated February 22, 2019 – Stroud
11.   One Cura Audit Confirmation Letter dated February 22, 2019 – Anadarko
12.   Security Agreement – Anadarko
13.   Security Agreement – Stroud
14.   UCC 1 Financing Statement – RHA Stroud, Inc. – Creditor Rural Health Acquisition, LLC
15.   UCC 1 Financing Statement – RHA Anadarko, Inc. – Creditor Rural Health Acquisition,
      LLC
16.   Bank Account Control Agreement
17.   Amended and Restated Lease
18.   February 22, 2019 RHA Anadarko Acknowledgement of Unpaid Lease
19.   February 22, 2019 RHA Stroud Acknowledgement of Unpaid Lease
20.   February 17, 2020 Demand for Lease Payment
21.   Jan 29, 2020 RHA Stroud Acknowledgement of Unpaid Lease
22.   Jan 29, 2020 RHA Anadarko Acknowledgement of Unpaid Lease
23.   Summary of Amounts Due on Lease – Lease Schedule
24.   October 29, 2019 One Cura Cash Disbursements Packet
25.   Email from Charles Eldridge to Adrian Reeder dated April 10, 2018
26.   Email thread between Charles Eldridge and Adrian Reeder dated July 3, 2018
27.   Email from Charles Eldridge to Adrian Reeder dated October 11, 2018
28.   Email from Martin Monaco to Adrian Reeder dated April 4, 2019
29.   SRMC Financial Reporting Package – November 2019
30.   TPHA Financial Reporting Package – November 2019
31.   2018 Akerman Invoices
32.   2019 Akerman Invoices
33.   8/19/2019 Email from C. Eldridge subject line “July Financial Statements”
34.   12/2/2014 Letter from Tamar Rosenberg (Sheppard Mullin) to Patrick Sternal (IRS)



                                               3
              Case: 20-13482       Doc: 276     Filed: 12/14/20     Page: 4 of 9




      Description
35.   Email from Sheppard Mullin to Adrian Reeder, Martin Monaco et al., regarding a
      September 2014 IRS letter
36.   1/30/2015 IRS Letter to RHA Anadarko
37.   Stroud Pledge Agreement
38.   Anadarko Pledge Agreement
39.   Demand Letter(s) on Pledge Agreements
40.   Withum invoices
41.   Draft Financial Statement for One Cura
42.   September 6, 2019 Rep Letter from Charles Eldridge to Withum
43.   Withum Email with Draft Audit and Rep Letter
44.   Akerman Fee Chart
45.   Curriculum Vitae of Michael E. Deeba
46.   Curriculum Vitae of Craig D. Carter
47.   Curriculum Vitae of C. David Rhoades
48.   Management Services Agreement – April 1, 2011, between RHA Stroud and First
      Physicians Business Solutions, includes the April 1, 2013 Addendum, and the May 21,
      2013 Addendum
49.   Management Services Agreement – April 1, 2011, between RHA Anadarko and First
      Physicians Business Solutions, includes the April 1, 2013 Addendum, and the May 21,
      2013 Addendum
50.   Staff Leasing Agreement – April 1, 2011, between RHA Stroud and First Physicians
      Resources
51.   Staff Leasing Agreement – April 1, 2011, between RHA Anadarko and First Physicians
      Resources
52.   Ancillary Services Agreement – April 1, 2011, between RHA Stroud and First Physicians
      Services, includes the April 1, 2012, First Addendum and the April 1, 2013 Addendum
53.   Ancillary Services Agreement – April 1, 2011, between RHA Anadarko and First
      Physicians Services, includes the April 1, 2012, First Addendum and the April 1, 2013
      Addendum
54.   Revenue Cycle Services Agreement – August 22, 2017, between First Physicians Business
      Solutions Stroud, LLC and the One Cura Family Clinic Stroud, Inc.
55.   General Management and Administrative Services Agreement – August 22, 2017, between
      First Physicians Business Solutions Stroud, LLC and the One Cura Family Clinic Stroud,
      Inc.




                                               4
              Case: 20-13482       Doc: 276      Filed: 12/14/20     Page: 5 of 9




      Description
56.   Staff and Provider Leasing Agreement – August 22, 2017, First Physicians Resources
      Carnegie, Stroud, LLC and the One Cura Family Clinic Stroud, Inc.
57.   Jan. 2020 Surgery MSA - TPHA - SPMC
58.   July 23, 2018 Second Amendment to Service Agreement – Stroud
59.   July 23, 2018 Second Amendment to Service Agreement – Anadarko
60.   Any other Amendments to Management or Services Agreements between the Parties
61.   June 11, 2018 Akerman Invoice
62.   Email from Jon Lowry to Charles Eldridge, et al., dated November 22, 2020, at 1:17 p.m.
63.   Email from Charles Eldridge to Jon Lowry, et al., dated November 22, 2020, at 5:38 p.m.
64.   Debtors’ 2020 Bank Account Statements
65.   Debtors’ 2020 Financial Statements
66.   Debtors’ 2020 Balance Sheets
67.   Historic Billing Statements and Balances Owed
68.   Documents related to Debtors’ 13-Week Budgets (which have not been provided to FP
      Group as of November 25, 2020
69.   State Court Receivership – Petition
70.   State Court Receivership – Amended Answer
71.   State Court Receivership – Motions to Appoint Receiver
72.   State Court Receivership – September 24, 2020 Order Appointing Receiver
73.   State Court Receivership – Transcript of Proceedings held September 14, 2020
74.   State Court Receivership – Exhibits used in Proceedings held September 14, 2020
75.   State Court Receivership – Defendants’ October 9, 2020 Motion Regarding Payment of
      Fees to Akerman
76.   All Other Pleadings filed in the State Court Receivership Action
77.   Chapter 11 Petitions of RHA Stroud and RHA Anadarko
78.   Debtors’ Schedules, and all Amendments thereto
79.   Debtors’ Statement of Financial Affairs, and all Amendments thereto
80.   Debtors’ Monthly Operating Reports, if filed
81.   Lists of Critical Vendors attached to Debtors’ November 13, 2020 Critical Vendor Motion
82.   Email from Mike Schuster to Martin Monaco on April 7, 2020, at 12:43 pm [B-RHA-
      0018164]




                                                5
              Case: 20-13482       Doc: 276     Filed: 12/14/20     Page: 6 of 9




      Description
83.   Email from Charles Eldridge to Sean Kirrane on July 23, 2020, at 2:47 pm [B-RHA-
      0020729]
84.   Expense Report – RHA Stroud & RHA Anadarko, dated 6/17/2016-7/6/2016 [B-RHA-
      0020731]
85.   Expense Report – RHA Stroud & RHA Anadarko, dated 9/29/2016-10/19/2016 [B-RHA-
      0020732]
86.   Expense Report – RHA Stroud & RHA Anadarko, dated 7/22/2016-8/3/2016 [B-RHA-
      0020733]
87.   Expense Report – RHA Stroud & RHA Anadarko, dated 10/20/2016-11/3/2016 [B-RHA-
      0020734]
88.   Expense Report – RHA Stroud & RHA Anadarko, dated 7/7/2016-7/21/2016 [B-RHA-
      0020735]
89.   Expense Report – RHA Stroud & RHA Anadarko, dated 8/4/2016-8/17/2016 [B-RHA-
      0020737]
90.   Expense Report – RHA Stroud & RHA Anadarko, dated 11/4/2016-1/13/2017 [B-RHA-
      0020738]
91.   Expense Report – RHA Stroud & RHA Anadarko, dated 8/17/2016-9/7/2016 [B-RHA-
      0020739]
92.   Expense Report – RHA Stroud & RHA Anadarko, dated 1/14/2017-3/27/2017 [B-RHA-
      0020740]
93.   Emails between Charles Eldridge, Sean Gill, Matt Burke, and Courtney Beirne with
      subject line “One Cura Board Call” dated October 13, 2020. [B-RHA-0067917]
94.   Email from Marty Monaco to Sean Kirrane, et al., dated November 13, 2020 at 5:59 a.m.
      [AHP 001064]
95.   Email from Marty Monaco to Clay Christensen, et al., dated January 2, 2020 at 1:12 p.m.
      [B-RHA-0018973]
96.   Email from Katherine Fackler to Sean Kirrane, et al., dated November 13, 2020 at 8:13
      p.m. [AHP 000971]
97.   Contract Pricing Analysis. [AHP 000473]
98.   Email from Mike Schuster to Charles Eldridge, dated September 18, 2020 at 7:07 a.m. [B-
      RHA-0017265]
99.   Email from Mike Schuster to Charles Eldridge, et al., dated September 18, 2019 at 10:58
      a.m. [B-RHA-0018465]
100. Email from Marty Monaco to Robert Fischbein, et al., dated January 14, 2019 at 11:00
     a.m. [B-RHA-0019634]




                                                6
              Case: 20-13482         Doc: 276      Filed: 12/14/20    Page: 7 of 9




     Description
101. Email from Charles Eldridge to, Mike Schuster et al., dated September 29, 2020 at 7:04
     p.m. [B-RHA-0020796]
102. Demonstrative – Hospitals’ Projected 2020 Financials
103. All Documents Subpoenaed in these bankruptcy cases
104. All Documents Received in Response to Document Requests Issues in these cases
105. All Transcripts of Depositions taken in these bankruptcy cases
106. All pleadings filed in the bankruptcy cases
107. All Exhibits listed by any other party in interest not otherwise objected to by FP Group
108. All additional documents discovered prior to the hearing
109. Demonstrative Exhibits
110. Rebuttal Exhibits

FP Group reserves the right to amend and supplement this exhibit list.

                         C.      ESTIMATED TIME TO PRESENT

       FP Group estimates that it will take approximately the following times to present
evidence and argument regarding:

       1.)     Dkt. #65 – 2½ hours

       2.)     Dkt #4 – 45 minutes

       3.)     Dkt. #3 – 5 minutes

       4.)     Dkt. #120 – 5 minutes




                                                7
      Case: 20-13482        Doc: 276   Filed: 12/14/20     Page: 8 of 9




Dated: December 14, 2020.
                                 Respectfully submitted,

                                 By: s/ J. Clay Christensen_________
                                 J. Clay Christensen (OBA #11789)
                                 Jeffrey E. Tate (OBA # 17150)
                                 Jonathan M. Miles (OBA #31152)
                                 Brock Z. Pittman (OBA #32853)
                                 CHRISTENSEN LAW GROUP, P.L.L.C.
                                 3401 N.W. 63rd Street, Suite 600
                                 Oklahoma City, Oklahoma 73116
                                 Telephone: (405) 232-2020
                                 Facsimile: (405) 228-1113
                                 Clay@christensenlawgroup.com
                                 Jeffrey@christensenlawgroup.com
                                 Jon@christensenlawgroup.com
                                 Brock@christensenlawgroup.com

                                 Christopher Tayback (CA Bar No. 145532 –
                                 Admitted pro hac vice)
                                 Kristen Bird (CA Bar No. 192863 –
                                 Admitted pro hac vice)
                                 Eric D. Winston (CA Bar No. 202407 –
                                 Admitted pro hac vice)
                                 Jordan E. Alexander (CA Bar No. 305112; NY Bar No.
                                 5300140 – Admitted pro hac vice)
                                 QUINN EMANUEL URQUHART & SULLIVAN LLP
                                 865 S. Figueroa St., 10th Floor
                                 Los Angeles, California 90017
                                 Telephone: (213) 443-3000
                                 Facsimile: (213) 443-3100
                                 christayback@quinnemanuel.com
                                 kristenbird@quinnemanuel.com
                                 ericwinston@quinnemanuel.com
                                 jordanalexander@quinnemanuel.com

                                 Attorneys for Creditors Rural Hospital Acquisition, LLC,
                                 First Physicians Realty Group, LLC, First Physicians
                                 Business Solutions, LLC, First Physicians Services, LLC,
                                 First Physicians Resources, LLC, and Interested Party First
                                 Physicians Capital Group, Inc.




                                       8
              Case: 20-13482        Doc: 276      Filed: 12/14/20     Page: 9 of 9




                                CERTIFICATE OF SERVICE

       This shall certify that on this 14th day of December, 2020, I electronically transmitted the
attached document to the Court Clerk using the CM/ECF System and transmittal of a Notice of
Electronic Filing to the counsel registered for ECF in this case.


                                                         /s/ J. Clay Christensen
                                                         J. Clay Christensen




                                                9
